Citation Nr: 1736237	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-09 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 23, 2016 and in excess of 20 percent thereafter, for chronic lumbar strain and degenerative disc disease (DDD).

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity associated with chronic lumbar strain and DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that the Veteran requested a hearing before the Board in his substantive appeal.  However, in an August 2015 statement, the Veteran withdrew his hearing request and asked that the Board consider his appeal based on the evidence of record.  8/4/2015 VA 119 Report of Contact.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board remanded the case to the RO in October 2015 for additional development.  While the case was on remand, in a June 2016 rating decision, the RO granted an increased rating for the lumbar disability from 10 to 20 percent, effective May 23, 2016 and granted service connection for associated lumbar radiculopathy of the left lower extremity and assigned an initial rating of 20 percent, also effective the same day.  The General Rating Formula for Disease and Injuries of the Spine require specific consideration of neurologic manifestations.  See 38 C.F.R. § 4.71a, Note (1).  As such, the Board finds that the propriety of the rating for the Veteran's left lower extremity radiculopathy is part and parcel of the increased rating for the lumbar spine and is part of the Veteran's current appeal.  In short, because of Note (1), the spine issue on appeal includes a claim for an increased rating for radiculopathy.  In light of this, the Board will address the matter of whether a higher rating is warranted for radiculopathy of the left lower extremity in the analysis of the lumbar spine claim below.

The Board notes that in July 2016, additional medical treatment records were added to the claims file.  However, the Board finds the additional evidence duplicative and thus a waiver or remand for AOJ consideration is not warranted.  38 C.F.R. §§ 19.37(a), 20.1304(c).


FINDINGS OF FACT

1.  For the period prior to May 23, 2016, the competent evidence does reflects that the Veteran's chronic lumbar strain with DDD demonstrated forward flexion of the thoracolumbar spine greater than 60 degrees; with a combined range of motion of the thoracolumbar spine greater than 120 degrees.

2.  For the period after May 23, 2016, the competent evidence reflects that the Veteran's chronic lumbar strain with DDD demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees (but not greater than 60 degrees) without favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's radiculopathy of the lower left extremity is manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chronic lumbar strain with DDD for the period prior to May 23, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5237 (2016).

2.  The criteria for a rating in excess of 20 percent for chronic lumbar strain with DDD for the period after May 23, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237.

3.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity associated with chronic lumbar strain and DDD have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA provided the Veteran with a notice letter in March 2010.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.   The Veteran was afforded VA examinations in March 2010 and May 2016.  The Board notes that a July 2017 brief notes a contention that the Veteran's condition has gotten worse in severity and warrants an increased evaluation due how the conditions affect him on an everyday basis.  The Veteran has not reported receiving any recent treatment (since the May 2016 VA examination) specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to this 2016 VA examination findings.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since she was last examined.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).  Additionally, the Board notes that it has a duty to consider how the Veteran's service-connected lumbar spine disability impairs him, to include how it impacts his daily life.  See 38 C.F.R. § 4.10 (2016) ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.").  This is discussed below.

As such, the Board will proceed to the merits of the appeal.

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Chronic Lumbar Strain and DDD

In a July 2011 rating decision, the Veteran's 10 percent rating for chronic lumbar strain and DDD was continued under Diagnostic Code 5237.  A subsequent rating decision in June 2016 granted a higher rating of 20 percent, effective May 23, 2016.

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 170 degrees, but not greater than 335 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) instructs that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 
40 percent evaluation is in order.  Finally, a maximum schedular rating of 
60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) instructs that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 10 percent prior to 
May 23, 2016, is not warranted for the Veteran's lumbar spine disability.  

To warrant a rating in excess of 10 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine to 60 degrees or less; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DCs 5235-5242.

In a statement dated March 2010, the Veteran stated that he had persistent pain.  He reported an episode in which he could not sit up straight in a chair.  He said he had sharp pains that disappeared for a few days and he did not know what caused them to return.  4/9/2010 VA 21-4138 Statement in Support of Claim.

A March 2010 VA examination reflects forward flexion to 90 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 215 degrees.  There was no pain on range of motion performed.  Additionally, there was no evidence of additional loss of range of motion after repetitive used due to pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner found no ankylosis of the thoracolumbar spine.  There was no localized tenderness, spasm or deformity.  The Veteran walked briskly without assistive device and with a normal gait and normal posture.  The Veteran reported no episodes of total physical incapacitation in the last twelve months and no flare-ups.  The last time he saw a physician for pain was more than a year previous and the severity was mild.  He took ibuprofen about twice a week for pain.  He had no limitation in walking and was limited to standing for approximately one hour.  There were no associated bowel or bladder issues.  4/16/2010 VA Examination.

The Veteran asserted that the March 2010 VA examiner did not take into account the episodes of back pain and flare-ups for which ibuprofen only provided moderate relief.  He believed that a higher rating was warranted based on his persistent pain that he experienced on a daily basis, with intermittent flare-ups, which were incapacitating.  He also said his pain affected him physically, socially, and at work.  He was not as active as he used to be and had trouble sleeping.  He also avoided standing to prevent flare-ups.  9/29/2013 VA 21-0820 Report of General Information; 11/7/2014 VA 646 Statement of Accredited Representative; 11/27/2015 Correspondence.

In a July 2011 rating decision, the Veteran's 10 percent rating for chronic lumbar strain and DDD was continued under Diagnostic Code 5237.

The Board acknowledges that the Veteran does not believe the 2010 examiner took into account his pain and flare-ups.  However, the examiner made notations of his complaints of pain, including his restriction on walking and standing.  The examiner also made note of in-person observations.  With respect to the findings, the Board finds March 2010 VA examinations to be competent, credible, probative, and deserving of weight, as it is supported by an in-person physical, examination and was performed by a medical doctor.  Accordingly, the Board finds that a rating in excess of 10 percent  prior to May 2016 is not warranted based on limitation of motion, as the competent and probative evidence is against finding forward flexion to 60 degrees or less or a combined range of motion of the thoracolumbar spine to 120 degrees or less.  Indeed, at the 2010 VA examination the Veteran had forward flexion to 90 degrees, without pain.

Next, the Board will address whether a rating in excess of 20 percent is warranted from May 23, 2016.  After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 20 percent after May 2016 is not warranted for the Veteran's lumbar spine disability.  

A May 2016 VA examination reflects forward flexion to 50 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 200 degrees.  There was pain in all planes of motion, to include on weight bearing.  The examiner noted that there was no additional loss of range of motion on repetitive-use testing.  It was explained that an opinion concerning any additional loss of range of motion after repetitive use over time and flare-ups would be speculative, as examination during flare-ups or after use over time would be necessary to do so.  The Veteran reported flare-ups saying that his back hurt all the time especially when he stood too long.  He reported no functional loss or impairment, regardless of repetitive use.  The examiner noted muscle spasms, localized tenderness, and guarding, which resulted in abnormal gait or abnormal spinal contour.  There were no additional factors noted as contributing to the disability.  There was tenderness to palpitation of the perispinal muscles consistent with degenerative changes.  There were no associated bowel or bladder problems.  There was no ankyloses.  The examiner found IVDS, but the Veteran did not have any episodes that required bed rest prescribed by a physician or treatment by a physician in the last twelve months.  He did not use an assistive device.  5/25/2016 C&P Examination.

The Board finds the competent and credible evidence weighs against finding of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See March 2010 VA examination report (finding no ankylosis); see also May 2016 VA examination report (noting movement in all directional planes, to include beyond 30 degrees of forward flexion, and specifically finding no ankylosis); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis in the context of the spine). 

The Board acknowledges that the Veteran has reported flare-ups from standing for long periods that lead to incapacitating episodes.  However, the competent and probative evidence, to include the May 2016 VA examination report, does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 4 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the 
20 percent using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also recognizes the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  However, the Board finds that considerations of weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time have been considered in the current 20 percent evaluation.  For example, the Veteran's muscle spasms and guarding, resulting in an abnormal gait, are contemplated by the staged 20 percent rating.  The May 2016 VA examination report also notes that the Veteran experiences back pain while a work and had lost few days of work because of pain.  It noted that he is limited in standing and walking because of his back and it affects his ability to complete his job.  Similarly, the Board acknowledges the function impact of the Veteran's service-connected lumbar spine disability, but finds that the current 20 percent rating accounts for this impact, to include some time lost from work.  See 38 C.F.R. § 4.1 (2016) ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").

Accordingly, the Board finds that a rating in excess of 20 percent after May 2016 is not warranted for the Veteran's back disability, as the weight of the competent and probative evidence is against finding of forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.

Left Lower Extremity Radiculopathy

Radiculopathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology.  See 38 C.F.R. § 4.124a . Here, the Veteran's left lower extremity radiculopathy has been determined to involve the sciatic nerve.  For paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id.

Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id., see Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

The Veteran has been assigned a 20 percent rating for the left lower extremity under Diagnostic Code 8520.  After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is not warranted.  

His March 2010 VA examination revealed motor power was 5/5 (normal strength) in knee extensors, foot dorsiflexors and plantar flexors.  Deep tendon reflexes were bilaterally equal and symmetrical.  Neurologic examination revealed no sensory deficit present.  4/16/2010VA Examination.

At his VA examination in May 2016, he was found to have symptoms of radiculopathy in his left lower extremity associated with the nerve roots L4/L5/S1/S2/S3.  He was noted to have moderate intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  The examiner determined the severity of the radiculopathy to be moderate in the left lower extremity.  The Veteran had muscle strength of 
5/5 (normal strength) in the knees and ankles.  Additionally, the 2016 VA examination report shows a reflex examination yielding a result of 2+ (normal) for the knees and ankles.  He had normal sensation to light touch in the lower left extremity.  There was no muscle atrophy.  5/25/2016 C&P Examination.

The Board finds that the totality of the competent evidence does not more nearly approximate moderately severe paralysis in the left lower extremity.  The Board acknowledges the functional impact of the disability, but finds that the overall evidence weighs against a finding of moderately severe paralysis.  In this regard, the competent evidence shows normal deep tendon reflexes of the lower left extremity and moderate intermittent pain and numbness with severe paresthesias and/or dysesthesias.  The 2016 VA examiner classified the severity of the left-side radiculopathy as moderate.  The Board finds the evidence supports this assessment.  In this regard, the Veteran did not have atrophy upon his 2016 VA examination.  Furthermore, the Board gives weight to normal muscle strength testing.  

Accordingly, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent of the left lower extremity radiculopathy.  


ORDER

A rating in excess of 10 percent prior to May 23, 2016 and in excess of 20 percent thereafter, for a chronic lumbar strain and degenerative disc disease (DDD) is denied.

An initial rating in excess of 20 percent for radiculopathy of the left lower extremity associated with chronic lumbar strain and DDD is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


